--------------------------------------------------------------------------------

Exhibit 10.38
 
STOCK OPTION AWARD AGREEMENT
Standard Terms And Conditions




Fossil, Inc., a Delaware corporation (the “Company”) has adopted the 2004
Long-Term Incentive Plan of Fossil, Inc. (the “Long-Term Incentive Plan”)
effective as of the Effective Date (as defined in the Long-Term Incentive Plan)
with the objective of retaining key executives and other selected employees and
of rewarding them for making major contributions to the success of the Company
and its Subsidiaries (as defined in the Long-Term Incentive Plan).


The Long-Term Incentive Plan provides that an employee of the Company or its
Subsidiaries (the “Optionee”) may be granted an Award (as defined in the
Long-Term Incentive Plan), which may consist of right to purchase a specified
number of shares of common stock, par value $.01 per share (“Common Stock”), of
the Company at a specified price, including rights in the form of nonqualified
stock options.


In consideration of the premises, the terms and conditions set forth herein, the
terms of the Stock Option Award Letter Agreement (the “Award Letter”) between
the Company and Optionee,  the mutual benefits to be gained by the performance
thereof and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.    Grant of Award; Nonqualified Stock Options.  Subject to the terms and
conditions set forth herein, the Company hereby grants to the Optionee an Award
consisting of options (the “Options”) to purchase an aggregate of up to but not
exceeding  the number of shares of Common Stock (the “Option Shares”) from the
Company and at a price per share as set forth in the Award Letter (which is
equal to or greater than the fair market value of the Common Stock on the date
of grant of the Options), such number of shares and such price per share being
subject to adjustment from time to time as provided in Paragraph 14 of the
Long-Term Incentive Plan.  The Options are intended to be  comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and other guidance issued thereunder, so that
the Options shall be exempt from such requirements and this Agreement shall be
interpreted to give effect to such intention; provided, however, that nothing
contained herein shall be construed as a representation, guarantee or other
undertaking on the part of the Company that the Options are or will be found to
be exempt from and not subject to the requirements of Section 409A or any other
regulations or guidance issued thereunder.  The Options shall not be treated as
“incentive stock options” under Section 422 of the Code.


The grant of this Award to the Optionee shall not confer any right to such
Optionee (or any other Optionee) to be granted any Option or Award in the future
under the Long-Term Incentive Plan, even if options have been granted in the
past.


2.    Option Period and Vesting.  The Options granted pursuant to this agreement
(the “Agreement”) may be exercised by the Optionee at any time during the
ten-year period beginning on the Grant Date specified in the Award Letter
(“Option Period”), subject to the limitation that such Options shall vest and
become exercisable in accordance with the Vesting Schedule set forth in the
Award Letter (it being understood that the right to purchase the Option Shares
shall be cumulative, so that the Optionee may purchase on or after any
anniversary and during the remainder of the Option Period that number of Option
Shares which the Optionee was entitled to purchase but did not purchase during
any preceding period or periods).


Notwithstanding the Vesting Schedule set forth in the Award Letter: (i) the
Committee may in its discretion at any time accelerate the vesting of the
Options; and (ii) all of the Options granted hereunder shall vest upon a Change
in Control of the Company.
 
-1-

--------------------------------------------------------------------------------


 
3.    Method of Exercise.  The Options granted pursuant to this Agreement may be
exercised by the Optionee by giving written notice of exercise to the Secretary
of the Company, which notice shall (i) state the number of Option Shares with
respect to which such Options are being exercised and (ii) be accompanied by a
check, cash or money order payable to the Company in the full amount of the
exercise price for such Options or, at the option of the Company, by means of a
cashless exercise procedure through the use of a brokerage arrangement approved
by the Company (or any combination of cash, check, money order or cashless
exercise procedure).  Any shares of Common Stock delivered in satisfaction of
all or a portion of the exercise price shall be appropriately endorsed for
transfer to the Company or shall be accompanied by appropriate stock powers duly
executed for transfer to the Company.  As promptly as practicable following the
receipt of such written notification and payment, the Company shall deliver to
the Optionee a certificate or certificates for the number of Option Shares with
respect to which the Options have been exercised.


4.    Termination in Event of Nonemployment. In the event that the Optionee
ceases to be employed by the Company or any of its Subsidiaries during the
Option Period for any reason other than death, the Options granted pursuant to
this Agreement shall terminate, except to the extent that they are exercisable
on the date the Optionee ceases to be so employed.  To the extent that such
Options are exercisable on the date that the Optionee ceases to be employed by
the Company or any of its Subsidiaries for any reason other than death, such
Options may be exercised by the Optionee during the three-month period beginning
on such date but shall terminate and be of no further force or effect at the end
of such period.


5.    Acceleration in Event of Death.  In the event that the Optionee ceases to
be employed by the Company or any of its Subsidiaries during the Option Period
by reason of death at a time when the Options granted pursuant hereto are still
in force and unexpired, such unmatured Options shall be accelerated.  Such
acceleration shall be effective as of the date of death of the Optionee, and
each Option so accelerated may be exercised by the person or persons to whom the
Optionee’s rights shall pass pursuant to Paragraph 13 of the Long-Term Incentive
Plan during the 12-month period beginning on such date but shall terminate at
the end of such period.


6.    Assignability.  The Options granted pursuant hereto shall not be
assignable or transferable by the Optionee other than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by Code or Title I of the Employee Retirement Income Security Act of
1974, as amended.  Any attempt to do so contrary to the provisions hereof shall
be null and void.   No assignment of the Options herein granted shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of such documents and evidence as the Company
may deem necessary to establish the validity of the assignment and the
acceptance by the assignee or assignees of the terms and conditions hereof.


7.    No Stockholder Rights.  The Optionee shall have no rights as a stockholder
of the Company with respect to the Option Shares unless and until certificates
evidencing such Option Shares shall have been issued by the Company to the
Optionee.  Until such time, the Optionee shall not be entitled to dividends or
distributions in respect of any Option Shares or to vote such shares on any
matter submitted to the stockholders of the Company.  In addition, except as to
adjustments that may from time to time be made by the Committee in accordance
with the Long-Term Incentive Plan (and Paragraph 14 below), no adjustment shall
be made or required to be made in respect of dividends (ordinary or
extraordinary, whether in cash, securities or any other property) or
distributions paid or made by the Company or any other rights granted in respect
of any Option Shares for which the record date for such payment, distribution or
grant is prior to the date upon which certificates evidencing such Option Shares
shall have been issued by the Company.


8.    Administration.  The Committee shall have the power to interpret the
Long-Term Incentive Plan, the Notice of Grant and this Award, and to adopt such
rules for the administration, interpretation, and application of the Long-Term
Incentive Plan as are consistent therewith and to interpret or revoke any such
rules.  All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company, and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination, or interpretation made in good faith with respect
to the Long-Term Incentive Plan or this Award.
 
-2-

--------------------------------------------------------------------------------


 
9.   Tax Withholding.  The Company may make such provision as it may deem
appropriate for the withholding of any taxes that it determines is required in
connection with the Options granted pursuant to this Agreement.  However, the
Optionee may pay all or any portion of the taxes required to be withheld by the
Company or paid by the Optionee in connection with the exercise of all or any
portion of such Options by electing to have the Company withhold a portion of
the Option Shares or by delivering shares of Common Stock theretofore owned by
the Optionee having a Fair Market Value on the date of exercise, as determined
in accordance with Paragraphs 2 and 9 of the Long-Term Incentive Plan, equal to
the amount required to be withheld or paid.  The Optionee must make the
foregoing election on or before the date upon which the amount of the taxes to
be withheld is determined. If the Optionee is subject to the short-swing profits
recapture provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), any such election shall be subject to such
additional restrictions as may be imposed by the Committee to ensure that the
satisfaction of withholding requirements by the withholding of a portion of the
Option Shares or by delivery of shares of Common Stock theretofore owned by the
Optionee shall be exempt from the short-swing profits recapture provisions of
Section 16(b) of the Exchange Act.


10.   Restrictions and Related Representations. Upon the acquisition of any
Option Shares pursuant to the exercise of the Options granted pursuant hereto,
the Optionee may be required to enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws, the Long-Term Incentive Plan or with
this Agreement.  In addition, the certificate or certificates representing any
Option Shares purchased upon the exercise of the Options will be stamped or
otherwise imprinted with a legend in such form as the Company may require with
respect to any applicable restrictions on sale or transfer, and the stock
transfer records of the Company will reflect stop-transfer instructions, as
appropriate, with respect to such shares.


11.   Notices and Electronic Delivery.  Unless otherwise provided herein, any
notice or other communication hereunder shall be in writing and shall be given
by registered or certified mail unless the Company, in its sole discretion,
decides to deliver any documents relating to the Option or future options that
may be granted under the Long-Term Incentive Plan by electronic means to request
Optionee’s consent to participate in the Long-Term Incentive Plan by electronic
means.  Optionee hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Long-Term Incentive
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.  All notices of the
exercise by the Optionee of the Options granted pursuant hereto shall be
directed to Fossil, Inc., Attention: Secretary, at the Company’s then current
address unless the Company, in writing or electronically, directs Optionee
otherwise.  Any notice given by the Company to the Optionee directed to him at
his address on file with the Company, and shall be effective to bind any other
person who shall acquire rights hereunder.  The Company shall be under no
obligation whatsoever to advise or notify the Optionee of the existence,
maturity or termination of any rights hereunder and the Optionee shall be deemed
to have familiarized himself with all matters contained herein and in the
Long-Term Incentive Plan which may affect any of the Optionee’s rights or
privileges hereunder.


12.   Scope of Certain Terms.  Whenever the term “Optionee” is used herein under
circumstances applicable to any other person or persons to whom this award may
be assigned in accordance with the provisions of Paragraph 6 of this Agreement,
the term “Optionee” shall be deemed to include such person or persons.  The term
“Long-Term Incentive Plan” as used herein shall be deemed to include the 2004
Long-Term Incentive Plan of Fossil, Inc. and any subsequent amendments thereto,
together with any administrative interpretations which have been adopted
thereunder by the Committee pursuant to Paragraph 5 of such plan.
 
-3-

--------------------------------------------------------------------------------


 
13.  General Restrictions.  This Award is subject to the requirement that, if at
any time the Committee shall determine that (a) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law; (b) the consent or
approval of any government regulatory body; or (c) an agreement by the recipient
of an Award with respect to the disposition of shares of Common Stock, is
necessary or desirable (in connection with any requirement or interpretation of
any federal or state securities law, rule or regulation) as a condition of, or
in connection with, the granting of such Award or the issuance, purchase or
delivery of shares of Common Stock thereunder, such Award may not be consummated
in whole or in part unless such listing, registration, qualification, consent,
approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Committee.


14.   Adjustments for Changes in Capitalization.  In the event of any stock
dividends, stock splits, recapitalizations, combinations, exchanges of shares,
mergers, consolidations, liquidations, split-ups, split-offs, spin-offs or other
similar changes in capitalization, or any distributions to stockholders,
including a rights offering, other than regular cash dividends, changes in the
outstanding stock of the Company by reason of any increase or decrease in the
number of issued shares of Common Stock resulting from a split-up or
consolidation of shares or any similar capital adjustment or the payment of any
stock dividend, any share repurchase at a price in excess of the market price of
the Common Stock at the time such repurchase is announced or other increase or
decrease in the number of such shares, the Committee shall make appropriate
adjustment in the number and kind of shares authorized by the Long-Term
Incentive Plan, in the number, price or kind of shares covered by the Awards and
in any outstanding Awards under the Long-Term Incentive Plan.  In the event of
any adjustment in the number of shares covered by any Award, any fractional
shares resulting from such adjustment shall be disregarded and each such Award
shall cover only the number of full shares resulting from such adjustment.


15.  Precondition of Legality.  Notwithstanding anything to the contrary
contained herein, the Optionee agrees that he will not exercise the Options
granted pursuant hereto, and that the Company will not be obligated to issue any
Option Shares pursuant to this Agreement, if the exercise of the Options or the
issuance of such shares would constitute a violation by the Optionee or by the
Company of any provision of any law or regulation of any governmental authority
or any national securities exchange or transaction quotation system.


16.   Governing Law.  The Option grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, as provided in
the Long-Term Incentive Plan.


17.   No Right of Employment. Neither the granting of this Option, the exercise
of any part hereof, nor any provision of the Long-Term Incentive Plan or this
Award shall constitute or be evidence of any understanding, express or implied,
on the part of the Company or any Subsidiary to employ the Participant for any
specified period.


18.  Amendment.  This Award may be amended only by a writing executed by the
Company and the Participant which specifically states that it is amending this
Award.  Notwithstanding the foregoing, this Award may be amended solely by the
Committee by a writing which specifically states that it is amending this Award,
so long as a copy of such amendment is delivered to the Participant, and
provided that no such amendment adversely affecting the rights of the
Participant hereunder may be made without the Participant’s written
consent.  Without limiting the foregoing, the Committee reserves the right to
change, by written notice to the Participant, the provisions of the Option or
this Award in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to Option which are then subject to
restrictions as provided herein.
 
-4-

--------------------------------------------------------------------------------


 
19.  Incorporation of the Long-Term Incentive Plan. This Agreement is subject to
the Long-Term Incentive Plan, a copy of which has been furnished to the Optionee
and for which the Optionee acknowledges receipt.  The terms and provisions of
the Long-Term Incentive Plan are incorporated by reference herein. In the event
of a conflict between any term or provision contained here in and a term or
provision of the Long-Term Incentive Plan, the applicable terms and provisions
of the Long-Term Incentive Plan shall govern and prevail.


20.   Severability.  If one or more of the provisions of this Award shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Award to be construed so as
to first the intent of this Award and the Long-Term Incentive Plan.


21.   Construction.  The Option is being granted pursuant to Section 7 of the
Long-Term Incentive Plan and are subject to the terms of the Long-Term Incentive
Plan.  A copy of the Long-Term Incentive Plan has been given to the Optionee,
and additional copies of the Long-Term Incentive Plan are available upon request
during normal business hours at the principal executive offices of the
Company.  To the extent that any provision of this Award violates or is
inconsistent with an express provision of the Long-Term Incentive Plan, the
Long-Term Incentive Plan provision shall govern and any inconsistent provision
in this Award shall be of no force or effect.
 
 
-5-

--------------------------------------------------------------------------------